Cline, Judge:
This is a Government appeal for a reappraisement of alcoholic perfumery imported from Paris, France, in December, 1939. *364When the case was called for trial, the parties agreed to the following stipulation in open court:
The market value or price at the time of exportation of the merchandise involved herein at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, are:
The merchandise described as Lotion Extra Vieille, manufacturer’s number 2030, at $1.10 dozen net packed.
Extrait Gloire de Paris, etc., quality or brand number 2070, at $2.52 per dozen net packed.
Lotion Fleurs d’Amour, quality or brand number 3789, at $10.07 dozen net packed.
Lotion Gloire de Paris, quality or brand number 4109, at $10.07 per dozen net packed.
It is further agreed that there was no higher foreign value for the merchandise herein at the time of exportation.
Accepting this stipulation as a statement of fact, I appraise the merchandise on the basis of export value at the prices shown in the stipulation above quoted. Judgment will be entered in favor of the plaintiff.